Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.2 Page 1 of 15




RONALD ADY (USB 3694)
RONALD ADY, PLLC
8 East Broadway, Ste. 725
Salt Lake City, UT 84111
(801) 530-3122
(801) 746-3501 fax

Attorney for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT,
                      DISTRICT OF UTAH, CENTRAL DIVISION


JOSH WORTHINGTON,                                   COMPLAINT

       Plaintiff,                                   (Jury Trial)

                     v.
                                                    Case No. 2:19-cv-00584 PMW
FOREST RIVER, INC., a corporation, and
DEFENDANT DOES I through XV,                        Magistrate Judge Paul Warner

       Defendants.



       Plaintiff Josh Worthington complains against Defendants, as follows.


I.     PRELIMINARY STATEMENT


       1.     Plaintiff brings the within action to recover sums he paid for a

recreational vehicle, a trailer, manufactured by the Defendant Forest River, Inc. which

was out of use some 260 days during the first year of ownership due to defects in its

manufacture by the Defendant, and the Defendant’s grievously inadequate warranty

servicing performance. Largely unable to use his “new” trailer for its intended
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.3 Page 2 of 15




recreational purpose because of the defects in its manufacture, Plaintiff has lost faith in

the trailer.


II.   JURISDICTION AND RELATIONSHIP OF THE PARTIES


      2.       Plaintiff seeks relief pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C.

§ 2310, and statutory claims under Article 2 of the Uniform Commercial Code.


      3.       The Court has jurisdiction pursuant to l5 U.S.C. § 2310; 28 U.S.C. § l33l, 28

U.S.C. § l332, and § 1367.


      4.       Plaintiff is a natural person who resides in the State of Utah.


      5.       Plaintiff is a consumer within the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301(3), that is, the trailer was purchased and used for personal, family, and household

purposes as a recreational vehicle for family outings.


      6.       Forest River, Inc. is an Indiana corporation which does business in the State

of Utah through a network of authorized dealers (but is not registered to do business in

this state) has as its principal place of business in Elkhart, Indiana, and has as its

registered agent Joseph Greenlee, 900 County Road 1, Elkhart IN 46514.


      7.       This Court has jurisdiction over this action under 28 U.S.C. § 1332, in that the

Plaintiff is a citizen of the State of Utah, the Defendant Forest River, Inc. is as citizen of

the State of Indiana, and the amount in controversy exceeds $75,000.00.


      8.       The Defendant Forest River, Inc. is a supplier under the Magnuson-Moss


                                                 2
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.4 Page 3 of 15




Warranty Act, 15 U.S.C. § 2301(4).


     9.       Defendant Does I through XV are persons employed by or representing the

Defendant Forest River, Inc., who oversaw and had control of the warranty claims

made by purchasers of Forest River, Inc.’s recreational vehicles (RV’s), including the

Plaintiff’s XLR Toyhauler which is the subject of the within action, and, in particular,

who administered or supervised the warranty claims of the Plaintiff in this action. At

all times material to the Plaintiff’s claims the Defendant Does I through XV were acting

for and representing, and had authority to act for and represent, the Defendant Forest

River, Inc.


     10.      Within the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4) each of the

Defendant Does I-XV is a supplier in a consumer transaction with the Plaintiff.


       ACTUAL AUTHORITY OF THE DEFENDANT FOREST RIVER, INC’S AUTHORIZED DEALERS


     11.      On information and belief, the Defendant Forest River, Inc. exercised control

over the warranty sales activities of it authorized dealer, Indy RV, to consumers,

including the Plaintiff, by training Indy RV in Forest River, Inc. warranty sales; in

providing policies, procedures and protocols for those warranty sales; in requiring Indy

RV’s pre-sale warranty inspection of new Forest River Inc. RV’s; in requiring Indy RV’s

use of pre-sale inspection forms provided by Forest River, Inc.; in having Indy RV

register warranties with Forest River, Inc., for new RV’s sold by Indy RV.


     12.      As well, on information and belief, the warranty sales operations of the

                                               3
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.5 Page 4 of 15




Defendant Forest River, Inc. and its authorized dealers, including Indy RV, are so

closely connected in the performance of warranty sales and the servicing of those

warranties for new Forest River, Inc. RV’s, as to form a common enterprise. In

particular, Plaintiff believes that after opportunity for further investigation and

discovery he will be able to show that the Defendant Forest River, Inc.:


           i. shares a common warranty database with its authorized dealers;


           ii.    has comprehensive contractual agreements with its authorized dealers

for their performance of warranty service on Forest River, Inc. RV’s;


           iii.   uses the authorized dealer’s employees to perform that warranty

service;


           iv.    communicates with, directs and instructs its authorized dealers in

performing warranty repairs;


           v.     is in frequent communication with each of its authorized dealers

regarding warranty repairs they each perform, regarding standards for those repairs,

regarding the scheduling of warranty repairs, regarding the policies, procedures and

protocols for those warranty repairs;


           vi.    administers the terms for remuneration of its authorized dealer for

those warranty repairs;


           vii. determines eligibility of a consumer’s Forest River, Inc. RV for



                                             4
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.6 Page 5 of 15




warranty repairs;


and Plaintiff will be able to show that during the performance of warranty repairs on

the Plaintiff’s trailer the Defendant Forest River, Inc. was in frequent communication

with the authorized dealers performing those warranty repairs, and administered in

detail the authorized dealers’ performance of those warranty repairs.


     13.   In undertaking to engage in selling warranties and performing warranty

repairs on behalf of the Defendant Forest River, Inc., Indy RV, and the other Forest

River, Inc. authorized dealers performing warranty repairs on the Plaintiff’s trailer,

their officers and employees, consented to acting as agents of the Defendant Forest

River, Inc. subject to its control in the sale of a warranty to the Plaintiff for the trailer, or

subject to its control in the performance of warranty service on the Plaintiff’s trailer.


     14.   Further, at all times material to the Plaintiff’s claims the Defendant Forest

River, Inc. granted to Indy RV an express power to sell warranties to consumers

purchasing new Forest River, Inc. RV’s from Indy RV; and Forest River, Inc. granted

Indy RV and the other authorized dealers performing warranty service on the

Plaintiff’s trailer an express power to perform warranty service for Forest River, Inc.

RV’s, including the trailer sold to the Plaintiff, and Indy RV and the other authorized

dealers, accepted and consented to act under the powers thus granted.


     15.   The acts and omissions of the Defendant Forest River, Inc., Indy RV, and the

other Forest River, Inc. authorized dealers, in selling a warranty to the Plaintiff or in



                                                5
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.7 Page 6 of 15




performing warranty repairs on the Plaintiff’s trailer (and their officers, employees, and

agents) or in communicating with the Plaintiff as described within this Complaint,

were committed within the time and space limits of their agency relationship with the

Defendant Forest River, Inc.


     16.   At all times material to the Plaintiff’s claims, the acts and omissions of the

Defendant Forest River, Inc., Indy RV, the other Forest River, Inc. authorized dealers

performing warranty repairs on the Plaintiff’s trailer (and their officers, employees, and

agents) were incidental to, or of the same general nature as, the responsibilities these

agents or sub-agents were authorized to perform by Forest River, Inc. in selling its

warranties or in performing warranty repairs, including the sale of the warranty for the

Plaintiff’s trailer and the performance of warranty repairs on it.


     17.   By committing the acts and omissions against Plaintiff pled in this complaint

in selling a warranty for the trailer to the Plaintiff or in performing warranty repairs on

the Plaintiff’s trailer, Indy RV and the other Forest River, Inc. authorized dealers

providing warranty repairs to that trailer, their officers, employees, and agents, were

motivated to benefit their principal, the Defendant Forest River, Inc. in the sale of its

warranties, the performance of those warranties, and in the sale of its new RV’s.


     18.   Accordingly, the Defendant Forest River, Inc. is liable to Plaintiff for the acts,

errors, and omissions performed by Indy RV and the other Forest River, Inc. authorized

dealers, their officers, employees, and agents, in violation of federal and state law, in

selling Plaintiff a Forest River, Inc. warranty or in performing warranty repairs on the

                                              6
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.8 Page 7 of 15




Plaintiff’s trailer.


III. FACTS COMMON TO ALL COUNTS


      19.   Plaintiff incorporates and re-pleads the allegations stated above.


      20.   On May 25, 2018 Plaintiff purchased from Indy Auto Center Inc., dba Indy

RV in St. George, Utah for $89,690.83, including fees and taxes, a new 2018 XLR Toy

Hauler, VIN No. 4X4FXLK29JF164297, Serial No. XLF164297 (“trailer”) manufactured

by the Defendant Forest River, Inc. .


      21.   As part of Plaintiff’s purchase of the trailer the Defendant Forest River, Inc.

issued to Plaintiff an express written warranty for the trailer and components.


      22.   Subsequent to Plaintiff’s purchase of the trailer, it exhibited numerous

defects in materials, functionality and workmanship that substantially impair the

trailer’s use and value.


      23.   Plaintiff timely delivered the trailer to Forest River Inc.’s authorized repair

facilities to have the repairs remedied.


      24.   In the first year of Plaintiff’s ownership of the trailer, it was in a Forest River,

Inc. authorized repair facilities some 260 days for warranty repairs.


      25.   Despite providing the Defendant Forest River, Inc. a reasonable opportunity

to cure the defects in the trailer, it has not done so.


      26.   Presently, the trailer remains defective and Plaintiff has lost faith in the


                                               7
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.9 Page 8 of 15




trailer.


      27.   On August 12, 2019 the Plaintiff notified Forest River, Inc. that he was

revoking his acceptance of the trailer.


      28.   On information and belief, at all times material to the Plaintiff’s claims in this

action, the Defendant Forest River, Inc. had a pattern and practice of failing to properly

supply, train, or remunerate its authorized dealers for warranty repairs on Forest River,

Inc. trailers, resulting in lengthy delays by those dealers in providing warranty service

to owners of recreational vehicles purchased from the Defendant Forest River, Inc. by

consumers, including the Plaintiff Josh Worthington.


                                 RIGHT TO JURY TRIAL


      29.   Plaintiff claims the right to a jury trial under the 7th Amendment of the

United States Constitution and pursuant to Fed. R. Civ. P. 38.


III. CLAIMS AGAINST THE DEFENDANT

                                       FIRST COUNT
                    (Violations of the Magnuson-Moss Warranty Act)

      30.   Plaintiff Josh Worthington re-alleges and incorporates the preceding

paragraphs of his complaint as if specifically restated herein.


      31.   The trailer is a “consumer product” as defined by 15 U.S.C. § 2301(1).


      32.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 2301(3), having purchased

the trailer and used it for recreational outings with his family.


                                              8
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.10 Page 9 of 15




     33.   The Defendant Forest River, Inc. is a “warrantor” as defined by 15 U.S.C. §

2301(5).


     34.   The Defendant Forest River, Inc.’s express written warranties are “written

warranties” as defined by 15 U.S.C. § 2301(6).


     35.   The express warranties were part of the basis of the bargain as that term in

used in the Uniform Commercial Code, and are presumed to be a part of the sales

agreement between the Plaintiff and the Defendant Forest River, Inc.


     36.   The Defendant Forest River, Inc. violated the Magnuson-Moss Warranty Act

by failing to conform the trailer to the express warranties within a reasonable number

of attempts or a reasonable amount of time.


     37.   The Defendant Forest River, Inc. has failed to cure its failures to comply with

the Act.


     38.   Prior to commencing this action, Plaintiff provided the Defendant Forest

River, Inc. reasonable opportunities to cure the failures and comply with the Act.


     39.   Under 15 U.S.C. § 2310(d) Plaintiff is entitled to revocation, rescission and/or

damages.


     40.   Plaintiff’s revocation of his acceptance entitles him to recover from the

Defendant Forest River, Inc. all amounts he paid for the trailer.


     41.   Alternatively, Plaintiff’s claim for rescission entitles him to recover from the


                                             9
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.11 Page 10 of 15




Defendant Forest River, Inc. all amounts he paid for the trailer.


     42.   As a direct, immediate, and proximate result of the Defendant Forest River’s

violations of the Act, Plaintiff has sustained and continues to sustain damages which

are presently in the approximate amount of $130,000.00.


     43.   As provided for by 15 U.S.C. § 2310(d)(2), Plaintiff is entitled to attorney

fees, costs and expenses reasonably incurred in connection with and for the prosecution

of this action.


                                       SECOND COUNT
                             (BREACH OF IMPLIED WARRANTY)


     44.   Plaintiff Josh Worthington re-alleges and incorporates the preceding

paragraphs of his complaint as if specifically restated herein.


     45.   The Defendant Forest River, Inc. is a merchant in the trade of manufacturing

and selling trailers of the same type as the Plaintiff’s trailer.


     46.   The trailer was accompanied by the Defendant Forest River, Inc.’s U.C.C. § 2-

314 state-law implied warranty of merchantability.


     47.   Under 15 U.S.C. § 2308(a) the Defendant Forest River, Inc. may not disclaim

or modify that implied warranty of merchantability for the trailer.


     48.   The Defendant Forest River, Inc. breached the implied warranty of

merchantability in that the trailer’s defects, malfunctions and nonconformities make the

trailer unfit for the ordinary purposes for which this model of trailer is used by a

                                              10
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.12 Page 11 of 15




consumer like the Plaintiff.


     49.   As well, the trailer’s defects, malfunctions and nonconformities would not

pass without objection in the trade, the Defendant Forest River, Inc. thereby breaching

the implied warranty of merchantability for the trailer.


     50.   Under 15 U.S.C. § 2301(7), the Defendant Forest River, Inc.’s breaches of the

state law U.C.C. § 2-314 implied warranty of merchantability were also breaches of the

implied warranty of merchantability under the Magnuson-Moss Act.


     51.   Under 15 U.S.C. § 2310(d)(1) the Defendant Forest River, Inc.’s breaches of

the implied warranty of merchantability for the trailer entitles Plaintiff to revocation of

the sale, rescission of the sale, and/or damages.


     52.   As a direct, immediate, and proximate result of the Defendant Forest River’s

breaches of the implied warranty of merchantability, Plaintiff has sustained and

continues to sustain damages which are presently in the approximate amount of

$130,000.00.


     53.   As provided for by 15 U.S.C. § 2310(d)(2), Plaintiff is entitled to attorney

fees, costs and expenses reasonably incurred in connection with and for the prosecution

of this action.
                                      THIRD COUNT
                               (Breach of Express Warranty)

     54.   Plaintiff Josh Worthington re-alleges and incorporates the preceding

paragraphs of his complaint as if specifically restated herein.


                                            11
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.13 Page 12 of 15




       55.   At all times material to the Plaintiff’s claims in this action, prior to May 26,

2018 the Defendant Forest River, Inc. used media, professional publications and

salespeople to promote the use and sale of the trailer and its components, and expressly

warranted to members of the general public, including the Plaintiff Worthington, that

the trailer and its component parts were free from latent defects or inherent risk of

failure and were effective, proper and serviceable for their intended use.

       56.   The express warranties were part of the basis of the bargain as that term in

used in the Uniform Commercial Code, and are presumed to be a part of the sales

agreement between the Plaintiff and the Defendant Forest River, Inc.

       57.   Plaintiff relied upon the express warranty representations of the Defendant

Forest River, Inc. in purchasing the trailer.

       58.   The Defendant Forest River, Inc. breached the warranties by selling trailers

and components that did not conform to the promises contained in the warranties.

       59.   After Plaintiff incurred the damages complained of in this pleading due to

the defective condition of the trailer, notice was repeatedly given by Plaintiff to the

Defendant Forest River, Inc., and Plaintiff satisfied all terms of the contract and

requirements, except as may be excused by misconduct by the Defendant Forest River,

Inc.

       60.   With this complaint, Plaintiff provides the Defendant with further notice of

the breaches describe in this pleading.




                                                12
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.14 Page 13 of 15




                                   FOURTH COUNT
   (Rescission for Material Breach of Contract or Mutual Mistake of Material Fact)

     61.   Plaintiff Josh Worthington re-alleges and incorporates the preceding

paragraphs of his complaint as if specifically restated herein.

     62.   In purchasing the trailer the Plaintiff acted as a consumer as that term is used

in Article 2 of the Uniform Commercial Code, meaning that at all times material to the

Plaintiff’s claims in this action the trailer was a consumer good.

     63.   Plaintiff’s purchase of the Forest River, Inc. warranty was central to and a

critical factor in his decision to purchase the trailer.

     64.   The Defendant Forest River, Inc.’s representations that the trailer’s warranty

would be timely and effectively honored were false and misleading, and so are a

material misrepresentation of fact.

     65.   Plaintiff justifiably relied upon the Defendant Forest River, Inc.’s

representation of this material fact as a result of which he agreed to purchase the trailer

for $89,690.83, and in fact paid $89.690.83 cash for the trailer, thus sustaining the loss

and damage set forth in this pleading.

     66.   At the least, there was a mutual mistake of material fact between the Plaintiff

and the Defendant Forest River, Inc. on the basic assumption regarding the practical

benefit of the warranty sold to the Plaintiff by Forest River, Inc., which was

foundational to the Plaintiff’s purchase of the warranty and the trailer.

     67.   If prior to purchasing the trailer and the warranty for it, Plaintiff had known

that the warranty would require that the trailer be some 260 days out of service in the

                                              13
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.15 Page 14 of 15




first year of ownership, and that some of the defects in the trailer would still not be

repaired he would not have purchased it.

     68.   The Defendant Forest River, Inc.’s material breach, or the parties’ mutual

mistake as to a material fact, as stated above entitles the Plaintiff to an order rescinding

his purchase of the trailer and the warranty which was critical to its purchase, to an

order requiring that the Defendant Forest River, Inc. to refund to Plaintiff all amounts

he paid for the trailer, to an order denying Forest River, Inc. any allowance for

Plaintiff’s use of the trailer, and to an order for Plaintiff’s incidental and consequential

damages.

     69.   Additionally, the Defendant Forest River, Inc’s breach of the implied

covenant of good faith and fair dealing in materially breaching its warranty agreement

with the Plaintiff entitles him to attorney fees as a consequential damage of that breach.



                                  PRAYER FOR RELIEF

     WHEREFORE, Plaintiff Josh Worthington respectfully demands judgment against

the Defendant Forest River, Inc., as follows:

     1.    That his purchase of the trailer be adjudged revoked or rescinded.

     2.    For a judgment awarding him all amounts he paid for the trailer, plus

interest as provided for by statute.

     3.    For incidental, consequential, and actual damages.

     4.    For reasonable attorney fees, costs and expenses as provided for by statute.

     5.    For such other and further relief as this Honorable Court may deem

                                             14
Case 2:19-cv-00584-HCN-DAO Document 2 Filed 08/20/19 PageID.16 Page 15 of 15




appropriate in the circumstances.

     DATED this 20th day of August, 2019.




                                           /S/Ronald Ady
                                        RONALD ADY, PLLC
                                        8 East Broadway, Ste. 725
                                        Salt Lake City, UT 84111
                                        (801) 530-3122
                                        (801) 746-3501 fax
                                        adyr@80law.com
                                        Attorney for the
                                        Plaintiff Josh Worthington




                                            15
